UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number: 000-29981 TRISTAR WELLNESS SOLUTIONS, INC. (Exact name of registrant as specified in its charter) Nevada 91-2027724 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 10 Saugatuck Ave. Westport CT (Address of principal executive offices) (Zip Code) (203) 226-4449 Registrant’s telephone number, including area code (Former address, if changed since last report) (Former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x. Applicable only to issuers involved in bankruptcy proceedings during the preceding five years: Indicate by check mark whether the registrant filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes o No o Applicable only to corporate issuers: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. As of May 13, 2014, there were 23,041,713 shares of common stock, $0.001 par value, issued and outstanding. TRISTAR WELLNESS SOLUTIONS, INC. TABLE OF CONTENTS PART I – FINANCIAL INFORMATION ITEM 1. Financial Statements. 4 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 17 ITEM 3. Quantitative and Qualitative Disclosures About Market Risk. 21 ITEM 4. Controls and Procedures. 22 PART II – OTHER INFORMATION ITEM 1. Legal Proceedings. 23 ITEM 1A. Risk Factors. 23 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds. 23 ITEM 3. Defaults Upon Senior Securities. 23 ITEM 4. Mine Safety Disclosures. 23 ITEM 5. Other Information. 23 ITEM 6. Exhibits. 24 2 PART I – FINANCIAL INFORMATION This Quarterly Report includes forward-looking statements within the meaning of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). These statements are based on management’s beliefs and assumptions, and on information currently available to management. Forward-looking statements include the information concerning our possible or assumed future results of operations set forth under the heading “Management’s Discussion and Analysis of Financial Condition and Results of Operations.” Forward-looking statements also include statements in which words such as “expect,” “anticipate,” “intend,” “plan,” “believe,” “estimate,” “consider,” or similar expressions are used. Forward-looking statements are not guarantees of future performance. They involve risks, uncertainties, and assumptions. Our future results and shareholder values may differ materially from those expressed in these forward-looking statements. Readers are cautioned not to put undue reliance on any forward-looking statements. ITEM 1.Consolidated financial statements The unaudited condensed consolidated interim financial statements of registrant for the three months ended March 31, 2014 and 2013 are below. The unaudited condensed consolidated interim financial statements reflect all adjustments which are, in the opinion of management, necessary to a fair statement of the results for the interim periods presented. All such adjustments are of a normal and recurring nature. 3 TRISTAR WELLNESS SOLUTIONS, INC. AND SUBSIDIARIES Condensed Consolidated Balance Sheets (dollars in thousands) March 31, December 31, (Unaudited) ASSETS Current assets Cash and cash equivalents $ $ Accounts receivables, net Prepaid expenses and other Other receivables Receivable from related party 2 2 Inventories, net Total current assets Non-current assets Property and equipment, net Intangible assets, net Other non-current assets 41 41 Total non-current assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities Accounts payable and accrued expenses $ $ Accounts payable and accrued expenses due to related parties Current liabilities related to assets sold Short-term notes (net of debt discount $618 and $497 as of March 31, 2014 and December 31, 2013, respectively) Short-term notes - related party Convertible notes (net of debt discount $59 and $0 as of March 31, 2014 and December 31, 2013, respectively) Convertible notes - related party(net of debt discount $169 and $0 as of March 31, 2014 and December 31, 2013, respectively) 61 - Deferred revenue Derivative liability - Total current liabilities Non-current Liabilities Deferred revenue, net of current portion - 48 Total non-current liabilities - 48 TOTAL LIABILITIES STOCKHOLDERS' DEFICIT Convertible preferred stock, $0.001 par value; 10,000,000 shares authorized; 5,621,667 and 5,621,667 shares issued and outstanding as of March 31, 2014 and December 31, 2013, respectively 6 6 Common stock; $0.0001 par value; 50,000,000 shares authorized; 23,041,713 and 22,041,713 shares issued and outstanding as of March 31, 2014 and December 31, 2013, respectively 2 2 Additional paid-in capital Other comprehensive loss ) ) Accumulated deficit ) ) TOTAL STOCKHOLDERS' DEFICIT ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ See accompanying unaudited notes to the condensed consolidated interim financial statements. 4 TRISTAR WELLNESS SOLUTIONS, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Operations (unaudited) (dollars in thousands) For the Three Months Ended March 31, Sales revenue $ $ 7 Cost of Goods Sold 44 Gross profit/(loss) ) Continuing operations Operating expenses: General and administrative Sales, marketing and development expenses Amortization on intangible assets 20 - Impairment of intangible assets - 2 Total operating expenses Loss from operations ) ) Other income and (expenses) Interest expense ) (9 ) Change in fair value of derivative liability ) - Other ) - Total other expenses ) (9 ) Net loss ) ) Other comprehensive loss Foreign currency translation loss ) - Total comprehensive loss $ ) $ ) Total Loss per share $ ) $ ) Diluted loss per share $ ) $ ) Weighted average common shares outstanding Diluted weighted average common shares outstanding See accompanying unaudited notes to the condensed consolidated interim financial statements. 5 TRISTAR WELLNESS SOLUTIONS, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Cash Flows (unaudited) (dollars in thousands) For the Three Months Ended March 31, Cash flows from operating activities: Loss for the period from continuing operations $ ) $ ) Adjustments to reconcile net profit/loss from continuing operationsto net cash provided by operating activities: Non-cash research and development expenses - Depreciation expenses 67 - Change in fair value of derivative liability - Amortization of debt discount - Issuance of warrants for services - Intangible asset amortization 20 - Intangible asset impairment - 2 Imputed interest on note payable 7 9 Accounts receivables ) (3 ) Inventory ) Prepaid expenses 65 - Accounts payable and accruals 45 49 Other receivables (5
